 

EXHIBIT 10.22

 

FORM OF LETTER AGREEMENT BETWEEN THE COMPANY AND ROBERT C. DINERSTEIN

 

January   , 2016

 

WL Ross Holding Corp.

1166 Avenue of the Americas

New York, NY 10036

 

Re:      Letter Agreement

 

Sir or Madam:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with your role as a director or officer of the Company, consistent with the
terms required of the company’s existing directors and officers pursuant to the
Underwriting Agreement (the “Underwriting Agreement”) entered into by and
between WL Ross Holding Corp., a Delaware corporation (the “Company”), and
Deutsche Bank Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representatives of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 40,000,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), and one warrant (each, a “Warrant”). Each Warrant
entitles the holder thereof to purchase one-half of one share of the Common
Stock at a price of $5.75 per half share, subject to adjustment. The Units were
sold in the Public Offering pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company had the Units listed on
the Nasdaq Capital Market. Certain capitalized terms used herein are defined in
paragraph 9 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned individual, who is a director of the
Company or member of the Company’s management team (the “Insider”), hereby
agrees with the Company as follows:

 

1. The Insider agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he or she shall (i) vote any shares of Common Stock owned by him or
her in favor of any proposed Business Combination and (ii) not redeem any shares
of Common Stock owned by him or her in connection with such stockholder
approval.

 

2. The Insider hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in the Underwriting Agreement)
within 24 months from the closing of the Public Offering, or such later period
approved by the Company’s stockholders in accordance with the Company’s amended
and restated certificate of incorporation, he or she shall take all reasonable
steps to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, subject to lawfully available funds therefor, redeem
100% of the Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest (which
interest shall be net of taxes payable and less up to $50,000 of interest to pay
dissolution expenses), divided by the number of then outstanding public shares,
which redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Insider
agrees to not propose any amendment to the Company’s amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within 24 months from the closing of the
Public Offering, unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the trust account, including interest (which interest shall
be net of taxes payable), divided by the number of then outstanding public
shares. 

 

 

 

 

The Insider acknowledges that he or she has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account or any other asset of
the Company as a result of any liquidation of the Company with respect to the
Founder Shares. The Insider hereby further waives, with respect to any shares of
the Common Stock held by him or her, if any, any redemption rights he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock (although the Insider
shall be entitled to redemption and liquidation rights with respect to any
shares of the Common Stock (other than the Founder Shares) he or she holds if
the Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering.

 

3. [Intentionally Omitted]

 

4. (a) Other than in the case of NBNK Investments PLC, the Insider hereby agrees
not to participate in the formation of, or become an officer or director of, any
other blank check company until the Company has entered into a definitive
agreement with respect to a Business Combination or the Company has failed to
complete a Business Combination within 24 months after the closing of the Public
Offering.

 

(b) The Insider hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Insider of his or her obligations under paragraphs 1, 2, 3, 4(a),
5(a), 5(b) and 7 of this Letter Agreement (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

5. (a) The Insider agrees that he or she shall not Transfer (as defined below)
any Founder Shares or Private Placement Shares until the earlier of (i) one year
after the completion of the Company’s initial Business Combination or earlier
if, subsequent to the Business Combination, (x) the last sale price of the
Common Stock equals or exceeds $12.00 per share (as adjusted for stock splits,
stock dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination or (y) the date following the
completion of the Company’s initial Business Combination on which the Company
completes a liquidation, merger, stock exchange or other similar transaction
that results in all of the Company’s stockholders having the right to exchange
their shares of Common Stock for cash, securities or other property (the
“Founder Shares and Private Placement Shares Lock-up Period”).

 

(b) The Insider agrees that he or she shall not effectuate any Transfer of
Private Placement Warrants or Common Stock issued or issuable upon the
conversion of the Private Placement Warrants, until 30 days after the completion
of a Business Combination (the “Private Placement Warrants Lock-up Period”,
together with the Founder Shares and Private Placement Shares Lock-up Period,
the “Lock-up Periods”). 

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants and that are held by the initial purchasers of the Private
Placement Warrants or their permitted transferees (that have complied with this
paragraph 5(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor, or any affiliates of such person or the Sponsor; (b) in
the case of an individual, by a gift to a member of one of the members of the
individual’s immediate family or to a trust, the beneficiary of which is a
member of one of the individual’s immediate family, an affiliate of such person
or to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the shares
were originally purchased; (f) in the event of the Company’s liquidation prior
to the completion of a Business Combination; (g) by virtue of the laws of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor; or (h) in the event of the Company’s completion of a
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
Company’s completion of its initial Business Combination; provided, however,
that in the case of clauses (a) through (e), these permitted transferees must
enter into a written agreement agreeing to be bound by these transfer
restrictions.

 

 

 

 

The Insider acknowledges and agrees that, prior to the effective date of any
release or waiver, of the restrictions set forth in this paragraph 5, the
Company shall announce the impending release or waiver by press release through
a major news service at least two business days before the effective date of the
release or waiver. Any release or waiver granted shall only be effective two
business days after the publication date of such press release. The provisions
of this paragraph will not apply if (i) the release or waiver is effected solely
to permit a transfer not for consideration and the transferee has agreed in
writing to be bound by the same terms described in this Letter Agreement to the
extent and for the duration that such terms remain in effect at the time of the
transfer or (ii) WL Ross Sponsor LLC (the “Sponsor”) assigns its option to
purchase 10,000,000 shares of Common Stock to an affiliated fund pursuant to the
Amended and Restated Securities Subscription Agreement, dated as of April 4,
2014, between the Company and the Sponsor and agrees to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 

6. The Insider represents and warrants that he or she has never been suspended
or expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. Each Insider’s biographical information furnished to the
Company is true and accurate in all respects and does not omit any material
information with respect to the undersigned’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: the undersigned is not subject to or
a respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; the undersigned has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and the undersigned is not
currently a defendant in any such criminal proceeding.

 

7. Except as disclosed in the Prospectus, neither the Insider, nor any affiliate
of the Insider, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds of the Public Offering held in the
Trust Account prior to the completion of the initial Business Combination:
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended initial Business
Combination.

 

8. The Insider has full right and power, without violating any agreement to
which he or she is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and, as applicable, to serve as a director on the board of
directors of the Company.

 

 

 

 

9. As used herein, (i) ”Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) ”Founder
Shares” shall mean the 11,500,000 shares of the Common Stock beneficially held
by the Sponsor (or 10,000,000 shares if the over-allotment option is not
exercised by the Underwriters); which is the 14,375,000 shares of the Common
Stock initially acquired by the Sponsor less 2,875,000 shares of the Common
Stock that the Sponsor will forfeit immediately prior to the pricing of the
Public Offering so that the Sponsor’s remaining shares prior to the Public
Offering represent 20.0% for an aggregate purchase price of $25,000, or
approximately $0.0025 per share, prior to the consummation of the Public
Offering; (iii) ”Private Placement Shares ” shall mean the up to 10,000,000
shares of the Common Stock that the Sponsor (or any of its affiliates) was
granted the option to purchase from the Company simultaneously with the
consummation of the initial Business Combination; (iv) ”Private Placement
Warrants ” shall mean the Warrants to purchase up to 20,000,000 shares of the
Common Stock of the Company (or 22,400,000 shares of Common Stock if the
over-allotment option is exercised in full) that are acquired by the Sponsor for
an aggregate purchase price of $10,000,000 in the aggregate (or $11,200,000 if
the over-allotment option is exercised in full), or $0.50 per Warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (v) ”Public Stockholders” shall mean the holders of securities
issued in the Public Offering; (vi) ”Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering shall be
deposited; and (vii) ”Transfer” shall mean the (a) sale of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

10. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

11. No party hereto may assign either this Letter Agreement or any of his, her
or its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Insider and his or her successors and assigns.

 

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

13. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

14. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Business Combination is not consummated and closed by 24 months from the
date of the Public Offering.

 

[Signature Page follows]

 

 

 

 

 

     Sincerely,        By:         Robert C. Dinerstein

 

 

 

